Title: General Orders, 7 May 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, May 7th 1777.
Newtown.Boundbrook.


His Excellency the Commander in Chief, upon considering the report of the Court of inquiry, held on the conduct of Capt: Bond and Lieut: Brackinridge, both of the 4th New-Jersey Regt, respecting a charge brought against them by a certain Dennis McCarthy, thinks the accusation frivolous, and groundless; And that both those Gentlemen are to be considered as good officers, and friends to their Country.
Nathan Rice and Everard Meade Esqrs. are appointed Aides-de-Camp to the Honorable Major Genl Lincoln, and are to be obeyed and respected as such.
The following proceedings of a General Court Martial, held at Boundbrook, on May 2nd Inst: whereof Col. McClennahan was President, are approved of by his Excellency the Commander in Chief.
Thomas Wood of the 8th Pennsyl: Regt to receive 50 lashes.
Capt: Ransom of Wyoming accused of “Being drunk on his post”—The Court think he is Not Guilty of the charge.
Michael Lynch of the 10th Pennsyla Regt to receive 100 lashes.
Lieut: Parrot of the 8th Virginia Regt to be discharged from the service, and his pay stop’d from the time he left his detachment, until he did duty in his regiment again.
Dennis Ford of the 10th Pennsyl: Regt to receive 100 lashes.
Leonard Buck of the 5th Pennsyl: Regt to receive 25 lashes.
Levi Bateman of the 10th Pennsyl: Regt to suffer Death.
Thomas Greaton of the 10th Virginia Regt to receive 100 lashes.
Michael Gorman of the 10th Pennsyl: Regt not to be punished.
Capt: Hite of the 8th Virginia Regt to be reprimanded by the commanding Officer of the regiment, in presence of Lieut. Culp and other officers of the regiment.
Lieut: Beeler of the 8th Pennsyl: Regt Not guilty.
James Davis of the 11th Virginia Regt Not guilty.
Griffiths Ford, no Evidence, therefore discharged.
James McDonald, Corporal in the 5th Pennsyl: Regt to be reduced to the ranks, and receive 100 lashes.
